Citation Nr: 1141736	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-04 183A	)	DATE
	)
	)

On appeal from the
On appeal from the Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received at Shands Live Oak, a non-VA medical facility, on November 10, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, which denied the benefit sought on appeal.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  On November 10, 2009, the Veteran with a known history of coronary disease, was transported by ambulance to Shands Live Oak, a non-VA medical facility, with complaints of dizziness, weakness, near syncope, pain in the left arm, and high blood pressure.  

2.  Payment or reimbursement of the cost of the non-VA medical treatment received on November 10, 2009, was not pre-authorized by VA.

3.  The Veteran is rated permanently and totally disabled as a result of his service- connected disabilities.

4.  The medical treatment received on November 10, 2009, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

5.  Resolving all doubt in the Veteran's favor, VA or other federal facilities were not feasibly available to the Veteran on November 10, 2009.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services provided by Shands Live Oak Regional, non-VA medical facility, November 10, 2009, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.120 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the issue decided below have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's claim, the Board concludes that the VCAA does not preclude the Board from adjudicating this claim because the Board is taking action favorable to the Veteran by granting this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).





Legal Criteria & Analysis

The Veteran contends that reimbursement or payment of unauthorized medical expenses is warranted for expenses incurred during the Veteran's November 10, 2009 emergency room visit at a private facility.

The record reflects that on November 10, 2009, following a 911 call, the Veteran was transported by ambulance to Shands Live Oak with complaints of dizziness and weakness for 3 weeks, and near syncope for 2 to 3 weeks; he had a known history of coronary disease.  The Emergency Medical Services (EMS) ambulance report shows that prior to induction, the Veteran self administered nitroglycerin and aspirin.  His blood pressure initially tested at 183/86.  The Veteran required IVs and was monitored en route by a heart monitor.  It was also noted that the Veteran was taken to the Shands Live Oak emergency department because it was the closest medical facility.  The Veteran was admitted to Shands Live Oak for near syncope and dizziness.  At the time, he denied chest pain stating that in the past he did not have chest pain associated with cardiac problems.  He stated that during the previous month he had sharp pain in the left upper arm.  The Veteran underwent further testing and observation, to include an electrocardiogram (ECG) test, chest X-rays, and a CT scan of the brain.  He was discharged later that day.   

Thereafter the Veteran sought to be evaluated at VA for vertigo.  January 20, 2010 VA treatment notes show that the Veteran reported that his vertigo symptoms at times were so severe that he thought he may be having a heart attack.  Following an examination of the Veteran, the VA clinician noted an impression of benign paroxysmal positional vertigo.  

The Veteran submitted a timely claim of entitlement to payment or reimbursement of the costs incurred as a result of the medical treatment received on November 10, 2009.  In December 2009, the VAMC in Gainesville, Florida, denied the Veteran's claim on the bases that the care was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and VA facilities were feasibly available to provide the care.

According to a December 2009 statement, the Veteran expressed disagreement with the denial.  He indicated that, on the day in question, he felt dizzy, the room was spinning, he felt like he was falling, he was sweating, and had pain in the left arm.  His blood pressure was elevated to 220/124.  Having had 3 previous heart attacks, a triple bypass, and several other heart procedures, he thought he was having another heart attack.  He stated that he acted on the advice of his VA physicians who had told him in the past that if he felt he was having a heart attack, he should call 911 immediately.  The Veteran stated that the paramedics were required by law to take him to the nearest medical facility, Shands Live Oak, because his symptoms, in light of his medical history, were treated as cardiac in nature.  Similarly, the Veteran reported that to the best of his knowledge, given his past medical history and symptoms, he thought he was having a heart attack and required emergent care.  He added that neither he nor his wife had medical training to distinguish symptoms of a heart attack from other conditions.

A medical evaluator reviewed the Veteran's claim in December 2009 and noted that the Veteran had experienced symptoms for at least 3 weeks and as such the Veteran had ample time to follow up with the VA for medical care. 

In February 2010, VA received the Veteran's substantive appeal, wherein he reiterated that on November 10, 2009, he experienced symptoms of dizziness, weakness, and falling, not unlike those that preceded his past heart attacks.  Additionally, his blood pressure was at 200/124, which further led him to believe he may be having a heart attack.  Accordingly, he called for the ambulance after he took nitroglycerin.  The paramedics and medical staff at the hospital initially thought the Veteran may be having a heart attack, given his history of heart problems.  The Veteran pointed out that treatment rendered on that day was not declared non-emergent until after the fact, that is, until all testing revealed that the Veteran's symptoms were not due to a heart attack.  

At a personal hearing in August 2011, the Veteran testified that on November 10, 2009, he experienced symptoms of dizziness, and inability to walk.  His blood pressure was elevated.  Having had similar symptoms preceding his 3 prior heart attacks, he thought he may be having a fourth one.  Accordingly, he took nitroglycerin and called for an ambulance.  The nearest VA medical facility, which was 41 miles away from the Veteran's home, did not have a coronary treatment unit, and thus was not equipped to perform any cardiac tests/procedures.  While the VA medical center in Gainesville had a cardiac unit and an emergency department, it was 85 miles away.  Accordingly, it was not feasibly available.  Therefore the nearest medical facility equipped to treat what was thought to be a heart attack was Shands Live Oak, located only 17 miles away from his residence.  As such, the paramedics decided to take him to the nearest non-VA treatment facility.  He stated that after he was taken to Shands Live Oak his spouse contacted VA, and was told to bring the Veteran to VA for follow-up care.  That same day the Veteran was discharged home from Shands Live Oak. 

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2011).  Here, the Veteran's treatment at the non-VA facility was not authorized in advance as there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter, for the medical services provided to the Veteran for which he is now seeking payment or reimbursement.  

Congress has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  38 U.S.C.A. § 1728 applies to Veterans who have been granted service connection for at least one disability at the time they sought treatment or who were participants in a vocational rehabilitation program. 

In this case, service connection is in effect for posttraumatic stress disorder, rated as 70 percent disabling; arteriosclerotic heart disease, rated as 30 percent disabling; diabetes, rated as 20 percent disabling; paralysis of the median nerve, rated as 10 percent disabling; paralysis of the sciatic nerve, rated as 10 percent disabling; and malaria and deformity of the penis, both rated as noncompensably disabling.  The Veteran is rated permanently and totally disabled as a result of his service-connected disabilities.  As such, 38 U.S.C.A. § 1728 is applicable in this case, and no further discussion of payment under 38 U.S.C.A. § 1725 (which governs payment where a Veteran has not been granted service connection for the disorder treated or is not in receipt of total compensation) is necessary.

Under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where: 

(a) For Veterans with service connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also, Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

As indicated, the Veteran is service-connected for multiple disabilities, to include arteriosclerotic heart disease.  As he is rated permanently and totally disabled as a result of the service connected disabilities, the threshold requirement under 38 C.F.R. § 17.120(a)(3) has been met.  

With regard to the criteria of 38 C.F.R. § 17.120(b), the Board notes that the VAMC denied the claim in pertinent part on the basis that the care in question was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  Nevertheless, the Board has reviewed the entire record and concludes that an emergency did exist.  As a known cardiac patient, the Veteran felt that a heart attack might be imminent and that the urgency of his medical condition made it necessary to seek treatment.  On the consultation report dated on November 10, 2009, the physician noted that the Veteran evidently experienced quite a few of the same symptoms that he had experienced preceding prior heart attacks; dizziness, weakness, and near syncope.  Additionally, his blood pressure was high and reportedly, he had been feeling a sharp pain in the left upper arm.  Clearly the Veteran thought his symptoms were cardiac in nature as prior to induction he took a nitroglycerin to prevent a heart attack.  Similarly, both the paramedics and the medical staff at Shands Live Oak suspected that the Veteran may be experiencing cardiac problems as cardiac work-up was conducted.  To the extent that the Veteran denied chest pain, the records show he never experienced chest pain when having cardiac problems.  In light of the Veteran's lay statements and the medical evidence of record, the Board finds that the medical treatment the Veteran received on November 10, 2009, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

The remaining question is whether a VA facility was not feasibly available to him.  The Veteran testified in August 2011 that the nearest VA medical facility, which was 41 miles away from his residence, did not have a coronary treatment unit, and thus was not equipped to perform any cardiac tests/procedures.  While the VA medical center in Gainesville had a cardiac unit and an emergency department, it was 85 miles away.  The nearest medical facility equipped to treat what was thought to be a heart attack was Shands Live Oak, located only 17 miles away from the Veteran's residence.  Given the perceived urgency of the situation, the paramedics were required to take the Veteran to the nearest medical facility equipped to treat the Veteran's condition.  This is a reasonable reaction given the circumstances of this case.  Thus, the Board concludes that a VA facility was not feasibly available to the Veteran because the non-VA emergency room was closer and available.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Board finds that a VA or other Federal facility was not feasibly available to the Veteran on November 10, 2009.  See 38 C.F.R. §§ 3.102, 17.120(c).

Accordingly, the Board concludes that the criteria for payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received at Shands Live Oak, a non-VA medical facility, on November 10, 2009, are met.  See 38 U.S.C.A. §§ 1728, 5107; 38 C.F.R. §§ 3.102, 17.52, 17.1000-17.1002; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received at Shands Live Oak, a non-VA medical facility, on November 10, 2009, is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


